

[mccabejohneeterms2015_image1.jpg]







August 28,, 2015




Personal & Confidential
Mr. John McCabe
17 Brookside Farm Lane
Sudbury, MA 01776


Dear John:


It is my pleasure to confirm that, as of August 12, 2015, you have been promoted
to the position of Senior Vice President, Finance for Eleven Biotherapeutics,
Inc. (“the Company” or “Eleven Bio”) initially reporting to Abbie Celniker, PhD,
Chief Executive Officer (“CEO”). This letter summarizes important details about
your employment and constitutes an amendment and restatement of the letter
agreement between you and the Company dated April 26, 2012. This letter
agreement shall be effective as of August 28, 2015 (the “Effective Date”).
1.Full-Time and Best Efforts: As Eleven Bio’s Senior Vice President, Finance,
which is a full-time position, we expect that you will devote substantially all
of your working time to the performance of your Company duties in a satisfactory
manner and to the best of your abilities at all times. You shall not engage in
any other business or occupation during your employment here, including, without
limitation, any activity that conflicts with the interests of the Company,
interferes with the proper and efficient performance of your duties for the
Company, or interferes with your exercise of judgment in the Company’s best
interests. Notwithstanding the foregoing, nothing herein shall preclude you from
serving, with the prior written consent of the CEO and/or Board of Directors
(the “Board”), as a member of the boards of directors or advisory boards of
non-competing businesses and charitable organizations; provided, however, that
such activities shall be limited by you so as not to interfere, individually or
in the aggregate, with your performing your job
2.    Compensation: You currently receive a bi-weekly salary of $10,192.31
(equivalent to $265,000 when annualized) effective as of August 1, 2015, which
will be subject to all applicable tax reporting and withholding. You will be
considered for a merit review in conjunction with your performance review (which
generally are conducted annually) and consistent with the Company’s compensation
practices, as determined by the Board.
3.    Annual Bonus: For the 2015 fiscal year, you will be eligible for an annual
target bonus of up to 20% of your base salary (after giving effect to payment of
the one-time retention bonus previously approved by the Compensation Committee
of the Board) contingent upon your individual and our Company performance. For
the 2016 fiscal year and subsequent fiscal years,

1
215 First Street, Suite 400, Cambridge, MA 02142        PHONE: 617-871-9911
FAX: 617-858-0911
ActiveUS 147585251v.4

--------------------------------------------------------------------------------



[mccabejohneeterms2015_image1.jpg]





you will be eligible for an annual target bonus of up to 25% of your base salary
contingent upon your individual and our Company performance. The determination
of whether a bonus will be granted, and the amount of any such bonus, will be
determined by the Company in its reasonable good faith discretion. All annual
bonuses, if any, will be payable no later than March 15 of the year following
the year in which they were earned. Please note that you must be employed on the
date bonuses, if any, are paid, in order to be eligible for such a payment.
4.    Restricted Stock; Options: The Board will review annually the allocation
of stock among employees and you will be eligible to be considered for
additional annual grants of restricted stock or stock options.
5.    Employee Benefits; Expenses: The Company offers a comprehensive benefit
package that includes group health, dental and vision plans as well as life and
disability and time-off benefits. Your eligibility to participate in these plans
and receive benefits thereunder is subject to the plan documents governing such
benefits. Notwithstanding the foregoing, you understand and agree that nothing
contained herein will require the Company to establish or maintain any fringe
benefits and any such benefits may be modified, amended, terminated or cancelled
at any time by the Company in its sole and absolute discretion.
During your employment, the Company shall pay (or promptly reimburse you) for
documented, out-of-pocket expenses reasonably incurred by you in performing your
job, which are consistent with the Company’s policies in effect from time to
time with respect to business expenses, subject to the Company’s requirements
with respect to reporting of such expenses.
Please also note that all in-kind benefits provided and expenses eligible for
reimbursement under this Agreement shall be provided by the Company or incurred
by you during the time periods set forth in this Agreement. All reimbursements
shall be paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year. Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.
6.    Vacation Time: As a full time employee of the Company, you are eligible
for up to fifteen (15) paid vacation days that are accrued on a monthly basis at
a rate of 1.25 days (10 hours) per month of full time employment. The use of
vacation is governed by the Company’s vacation pay policy.
7.    Term of Employment: It is important for you to understand that you are an
employee “at will”. This means that you have the right to terminate your
employment relationship with Eleven Bio at any time for any or no reason.
Similarly, the Company has the right to terminate its

2
215 First Street, Suite 400, Cambridge, MA 02142        PHONE: 617-871-9911
FAX: 617-858-0911
ActiveUS 147585251v.4

--------------------------------------------------------------------------------



[mccabejohneeterms2015_image1.jpg]





employment relationship with you at any time for any or no reason. Your
employment and this letter will be governed by the laws of Massachusetts.
8.    Severance Benefits: Notwithstanding the foregoing, in the event that
Eleven Bio terminates your employment without Cause or you resign with Good
Reason (in either case a “Qualifying Termination”), you will be eligible for the
benefits outlined in sub-paragraphs A or B (the “Severance Benefits”), subject
to the terms set forth in this letter:
A.
If a Qualifying Termination occurs: (i) Eleven Bio will pay you severance in the
form of continuation of your base salary for a total of twelve (12) months, such
amount to be paid in accordance with the Company’s then current payroll
practices, except as otherwise specified in this letter, beginning on the
Company’s first regular payroll date that occurs after the Payment Date (as
defined below); and (ii) subject to the terms and conditions provided for in
COBRA, and subject to your timely election of COBRA and copayment of premium
amounts at the active employee’s rate, the Company shall pay its then current
share of premium payments for group health and dental program after the
termination date through (1) your severance period as outlined above, or (2) the
date you become employed with benefits substantially comparable to the benefits
provided under the corresponding Company plan, or (3) the date you become
ineligible for COBRA benefits; provided, however, that such Company-paid
premiums may be recorded as additional income pursuant to Section 6041 of the
Internal Revenue Code of 1986, as amended (the “Code”) and not entitled to any
tax qualified treatment to the extent necessary to comply with or avoid the
discriminatory treatment prohibited by the Patient Protection and Affordable
Care Act of 2010 and the Health Care and Education Reconciliation Act of 2010 or
Section 105(h) of the Code. You shall be responsible for the entire COBRA
premium should you elect to maintain this coverage after the earlier of the
dates specified in sections 8.A.(ii)(1)-(3) above.

B.
If a Qualifying Termination occurs within twelve (12) months after a Change in
Control Transaction (as defined below), then: (i) you will be eligible for the
same severance payments and COBRA premium assistance as set forth in sections
8.A.(i)-A.(ii) above, subject to the same terms, conditions, and limitations as
described therein; and (ii) the vesting of 100% of your then outstanding
unvested equity grants shall be accelerated, such that all unvested equity
grants vest and become fully exercisable or non-forfeitable as of the
termination date.

For the sake of clarity, it shall not be a “Qualifying Termination” if your
employment terminates because of your death or due to your suffering a
Disability (as defined below).

3
215 First Street, Suite 400, Cambridge, MA 02142        PHONE: 617-871-9911
FAX: 617-858-0911
ActiveUS 147585251v.4

--------------------------------------------------------------------------------



[mccabejohneeterms2015_image1.jpg]





C.
The Severance Benefits will be subject to the following terms:

i.    Solely for purposes of Section 409A of the Code, each salary continuation
payment is considered a separate payment.
ii.    Any severance or other benefits under this offer letter will begin only
upon the date of your “separation from service” (as defined under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h)) which occurs on or
after the date of termination of the employment. To the extent that the
termination of your employment does not constitute a separation of service under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) (as the result
of further services that are reasonably anticipated to be provided by you to the
Company, or any of its parents, subsidiaries or affiliates, at the time your
employment terminates), any severance benefits payable that constitute deferred
compensation under Section 409A of the Code shall be delayed until after the
date of a subsequent event constituting a separation from service under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h). For purposes of
clarification, this section shall not cause any forfeiture of benefits on your
part, but shall only act as a delay until such time as a “separation from
service” occurs.
Further, if you are a “specified employee” (as that term is used in Section 409A
of the Code and regulations and other guidance issued thereunder) on the date
your separation from service becomes effective, any severance benefits payable
hereunder that constitute non-qualified deferred compensation under Section 409A
of the Code shall be delayed until the earlier of (i) the business day following
the six-month anniversary of the date your separation from service becomes
effective, and (ii) the date of your death, but only to the extent necessary to
avoid such penalties under Section 409A of the Code. On the earlier of (A) the
business day following the six-month anniversary of the date your separation
from service becomes effective, and (B) your death, the Company shall pay you in
a lump sum the aggregate value of the non-qualified deferred compensation that
the Company otherwise would have paid you prior to that date as described above.
Neither the Company nor you shall have the right to accelerate or defer the
delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A of the Code. The Company makes no
representation or warranty and shall have no liability to you or any other
person if any provision of this Agreement is determined to constitute deferred
compensation subject to Section 409A of the Code, but do not satisfy an
exemption from, or the conditions of, Section 409A of the Code.
iii.    Eleven Bio’s obligations to make the above payments and provide the
above benefits will be contingent upon your execution of and compliance with a
comprehensive severance agreement and release of claims (the “Release”), which
Release must be signed and any applicable revocation period with respect thereto
must have expired by the thirtieth (30th ) day following your termination of
employment (such 30th day, the

4
215 First Street, Suite 400, Cambridge, MA 02142        PHONE: 617-871-9911
FAX: 617-858-0911
ActiveUS 147585251v.4

--------------------------------------------------------------------------------



[mccabejohneeterms2015_image1.jpg]





“Payment Date”). In addition, you must comply with all post-employment
obligations, including those in the Employee Non-Competition, Non- Solicitation,
Confidentiality and Assignment Agreement that you signed as a condition of
employment.
iv.    You agree to give prompt written notice of any reemployment during the
Severance Period which results in eligibility for comparable medical and dental
benefits. If the Company makes any overpayment of COBRA Benefits, you agree to
promptly return any such overpayment to the Company. The foregoing shall not
create any obligation on your part to seek reemployment after the date of
termination of your employment.
9.    Definitions: For purposes of this letter agreement, “for Cause” shall mean
the Company has complied with the “Cause Process”, as defined below, following
your committing one or more of the following (each a “Cause Condition”): (i) an
act of material dishonesty involving the Company, embezzlement, or
misappropriation of assets or property of the Company; (ii) gross negligence or
willful misconduct in connection with the performance of your duties, theft,
fraud or breach of fiduciary duty to the Company; (iii) your willful, sustained,
or repeated failure to substantially perform the duties or obligations of your
position (other than due to illness or injury); (iv) a violation of federal or
state securities law; (v) the conviction of a felony or any crime involving
moral turpitude, including a plea of nolo contendre; (vi) a material breach of
any of the Company’s written policies related to conduct or ethics; or (vii) a
material breach of the Non-Competition, Non-Solicitation, Confidentiality and
Assignment Agreement (copy attached) executed in accordance with your initial
letter agreement.
“Cause Process” shall mean that (i) the Company reasonably determines, in good
faith, that one of the Cause Conditions has occurred; (ii) the Company notifies
you in writing of the first occurrence of the Cause Condition within thirty (30)
days of becoming aware of such condition; (iii) the Company cooperates in good
faith with your efforts, for a period not less than thirty (30) days following
such notice (the “Cause Cure Period”), to remedy the Cause Condition; (iv)
notwithstanding such efforts, the Cause Condition continues to exist; and (v)
the Company terminates your employment within thirty (30) days after the end of
the Cause Cure Period, provided that the Company will not be required to provide
a Cause Cure Period in the event that a Cause Condition (x) is of the type
described in clauses (i), (ii), (iv), (v) or (vii) of the first sentence of this
paragraph; (y) is incapable of being cured; or (z) is required to be publicly
disclosed under applicable securities law.
If you cure to the Company’s satisfaction any Cause Condition during the
applicable Cause Cure Period, Cause shall be deemed not to have occurred. If the
Company is not required to provide a Cause Cure Period, the Cause Process will
be satisfied if the Company notifies you in writing of the first occurrence of
the Cause Condition within thirty (30) days of the CEO becoming aware of such
condition and terminates your employment within thirty (30) days of such notice.
You are eligible for no more than two “cure” opportunities during your
employment.

5
215 First Street, Suite 400, Cambridge, MA 02142        PHONE: 617-871-9911
FAX: 617-858-0911
ActiveUS 147585251v.4

--------------------------------------------------------------------------------



[mccabejohneeterms2015_image1.jpg]





“Change in Control Transaction” shall mean (i) a merger or consolidation of the
Company with or into another corporation under circumstances where the
stockholders of the Company immediately prior to such merger or consolidation do
not own after such merger or consolidation shares representing at least fifty
percent (50%) of the voting power of the Company or the surviving, resulting or
parent corporation, as the case may be, (ii) a transfer of shares representing
fifty percent (50%) or more of the voting power of the Company to any person who
was not, on the Effective Date, a holder of stock of any class or preference or
any stock option of the Company, (iii) a liquidation of the Company, or (iv) a
sale or other disposition of all or substantially all of the Company’s assets.
“Good Reason” shall mean you have complied with the “Good Reason Process” as
defined below, following the occurrence of one or more of the following events:
(i) any material adverse change in your compensation, title, or material
responsibilities, (ii) the relocation of your primary place of work more than
thirty (30) miles from your residence on the Effective Date of this Agreement,
or (iii) the material breach by the Company of any provision of this letter
agreement or any other employment-related agreement between the Company and you
(as defined below).
“Good Reason Process” shall mean that (i) you reasonably determine in good faith
that one of the foregoing “Good Reason” conditions has occurred; (ii) you notify
the Company in writing of the first occurrence of the Good Reason condition
within thirty (30) days of the first occurrence of such condition; (iii) you
cooperate in good faith with the Company’s efforts, for a period not less than
thirty (30) days following such notice (the “Cure Period”) to remedy the
condition; (iv) notwithstanding such efforts, the Good Reason condition
continues to exist; and (v) you terminate your employment within thirty (30)
days after the end of the Cure Period. If the Company cures the Good Reason
condition during the Cure Period, Good Reason shall be deemed not to have
occurred. Notwithstanding the foregoing, should you be suspended pending any
investigation, such suspension shall not be grounds for “Good Reason.”
“Disability” shall mean your inability (as determined by the Company in good
faith) to perform the essential functions of your position due to physical or
mental disability (after taking into account the Company’s obligation to provide
reasonable accommodations in accordance with the Americans with Disabilities Act
of 1990 or analogous state law), which continues for a period of 90 days
(whether or not consecutive) during any 12-month period. In connection with any
determination regarding your possible Disability, you shall have the right to
provide to the Company, and the Company shall consider in good faith, any
physical or mental evaluation performed by a competent physician of your
selection.
10.    Modified Section 280G Cutback: Notwithstanding any other provision of
this Agreement, except as set forth in Section 10.B, in the event that the
Company undergoes a “Change in Ownership or Control” (as defined below), the
following provisions shall apply:
A.
The Company shall not be obligated to provide to you any portion of any
“Contingent Compensation Payments” (as defined below) that you would otherwise
be entitled to receive to the extent necessary to eliminate any “excess


6
215 First Street, Suite 400, Cambridge, MA 02142        PHONE: 617-871-9911
FAX: 617-858-0911
ActiveUS 147585251v.4

--------------------------------------------------------------------------------



[mccabejohneeterms2015_image1.jpg]





parachute payments” (as defined in Section 280G(b)(1) of the Code) for you. For
purposes of this Section 10, the Contingent Compensation Payments so eliminated
shall be referred to as the “Eliminated Payments” and the aggregate amount
(determined in accordance with Treasury Regulation Section 1.280G-1, Q/A-30 or
any successor provision) of the Contingent Compensation Payments so eliminated
shall be referred to as the “Eliminated Amount.”
B.
Notwithstanding the provisions of Section 10.A, no such reduction in Contingent
Compensation Payments shall be made if (1) the Eliminated Amount (computed
without regard to this sentence) exceeds (2) 100% of the aggregate present value
(determined in accordance with Treasury Regulation Section 1.280G-1, Q/A-31 and
Q/A-32 or any successor provisions) of the amount of any additional taxes that
would be incurred by you if the Eliminated Payments (determined without regard
to this sentence) were paid to you (including state and federal income taxes on
the Eliminated Payments, the excise tax imposed by Section 4999 of the Code
payable with respect to all of the Contingent Compensation Payments in excess of
your “base amount” (as defined in Section 280G(b)(3) of the Code), and any
withholding taxes). The override of such reduction in Contingent Compensation
Payments pursuant to this Section 10.B shall be referred to as a “Section 10.B
Override.” For purpose of this paragraph, if any federal or state income taxes
would be attributable to the receipt of any Eliminated Payment, the amount of
such taxes shall be computed by multiplying the amount of the Eliminated Payment
by the maximum combined federal and state income tax rate provided by law.

C.
For purposes of this Section 10 the following terms shall have the following
respective meanings:

i.    “Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.
ii.    “Contingent Compensation Payment” shall mean any payment (or benefit) in
the nature of compensation that is made or made available (under this Agreement
or otherwise) to a “disqualified individual” (as defined in Section 280G(c) of
the Code) and that is contingent (within the meaning of Section 280G(b)(2)(A)(i)
of the Code) on a Change in Ownership or Control of the Company.
D.
Any payments or other benefits otherwise due to you following a Change in
Ownership or Control that could reasonably be characterized (as determined by


7
215 First Street, Suite 400, Cambridge, MA 02142        PHONE: 617-871-9911
FAX: 617-858-0911
ActiveUS 147585251v.4

--------------------------------------------------------------------------------



[mccabejohneeterms2015_image1.jpg]





the Company) as Contingent Compensation Payments (the “Potential Payments”)
shall not be made until the dates provided for in this Section 10.D. Within 30
days after each date on which you first become entitled to receive (whether or
not then due) a Contingent Compensation Payment relating to such Change in
Ownership or Control, the Company shall determine and notify you (with
reasonable detail regarding the basis for its determinations) (1) which
Potential Payments constitute Contingent Compensation Payments, (2) the
Eliminated Amount and (3) whether the Section 10.B Override is applicable.
Within 30 days after delivery of such notice to you, you shall deliver a
response to the Company (the “Executive Response”) stating either (A) that you
agree with the Company’s determination pursuant to the preceding sentence or (B)
that you disagrees with such determination, in which case you shall set forth
(x) which Potential Payments should be characterized as Contingent Compensation
Payments, (y) the Eliminated Amount, and (z) whether the Section 10.B Override
is applicable. In the event that you fail to deliver an Executive Response on or
before the required date, the Company’s initial determination shall be final. If
you state in the Executive Response that you agree with the Company’s
determination, the Company shall make the Potential Payments to you within three
(3) business days following delivery to the Company of the Executive Response
(except for any Potential Payments which are not due to be made until after such
date, which Potential Payments shall be made on the date on which they are due).
If you state in the Executive Response that you disagree with the Company’s
determination, then, for a period of sixty (60) days following delivery of the
Executive Response, you and the Company shall use good faith efforts to resolve
such dispute. If such dispute is not resolved within such 60-day period, such
dispute shall be settled exclusively by arbitration in Cambridge, Massachusetts,
in accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. The Company shall, within three (3) business days following
delivery to the Company of the Executive Response, make to you those Potential
Payments as to which there is no dispute between the Company and you regarding
whether they should be made (except for any such Potential Payments which are
not due to be made until after such date, which Potential Payments shall be made
on the date on which they are due). The balance of the Potential Payments shall
be made within three (3) business days following the resolution of such dispute.
E.
The Contingent Compensation Payments to be treated as Eliminated Payments shall
be determined by the Company by determining the “Contingent


8
215 First Street, Suite 400, Cambridge, MA 02142        PHONE: 617-871-9911
FAX: 617-858-0911
ActiveUS 147585251v.4

--------------------------------------------------------------------------------



[mccabejohneeterms2015_image1.jpg]





Compensation Payment Ratio” (as defined below) for each Contingent Compensation
Payment and then reducing the Contingent Compensation Payments in order
beginning with the Contingent Compensation Payment with the highest Contingent
Compensation Payment Ratio. For Contingent Compensation Payments with the same
Contingent Compensation Payment Ratio, such Contingent Compensation Payment
shall be reduced based on the time of payment of such Contingent Compensation
Payments with amounts having later payment dates being reduced first. For
Contingent Compensation Payments with the same Contingent Compensation Payment
Ratio and the same time of payment, such Contingent Compensation Payments shall
be reduced on a pro rata basis (but not below zero) prior to reducing Contingent
Compensation Payment with a lower Contingent Compensation Payment Ratio. The
term “Contingent Compensation Payment Ratio” shall mean a fraction the numerator
of which is the value of the applicable Contingent Compensation Payment that
must be taken into account by you for purposes of Section 4999(a) of the Code,
and the denominator of which is the actual amount to be received by you in
respect of the applicable Contingent Compensation Payment. For example, in the
case of an equity grant that is treated as contingent on the Change in Ownership
or Control because the time at which the payment is made or the payment vests is
accelerated, the denominator shall be determined by reference to the fair market
value of the equity at the acceleration date, and not in accordance with the
methodology for determining the value of accelerated payments set forth in
Treasury Regulation Section 1.280G-1Q/A-24(b) or (c)).
F.
The provisions of this Section 10 are intended to apply to any and all payments
or benefits available to you under this Agreement or any other agreement or plan
of the Company under which you receive Contingent Compensation Payments.

11.    General: By signing below, you represent that you are not bound by any
employment contract, restrictive covenant or other restriction preventing or
limiting you from entering into employment with or carrying out your
responsibilities for the Company, or which is in any way inconsistent with the
terms of this letter. You also agree that you will not disclose to anyone at the
Company, bring onto Company premises, or use in the course of your employment at
the Company, any confidential information or trade secrets belonging to any
former employer or to any other entity.
After the Effective Date, this letter (and the plans, documents, and policies
referenced herein) shall constitute our entire agreement regarding the terms and
conditions of your employment with the Company and shall supersede any prior
agreements or other promises or statements (whether oral or written) regarding
the terms of employment. Notwithstanding the foregoing, the

9
215 First Street, Suite 400, Cambridge, MA 02142        PHONE: 617-871-9911
FAX: 617-858-0911
ActiveUS 147585251v.4

--------------------------------------------------------------------------------



[mccabejohneeterms2015_image1.jpg]





Employee Non-Competition, Non-Solicitation, Confidentiality and Assignment
Agreement dated April 23, 2012 and your obligations thereunder remain in full
force and effect.
The terms described herein cannot be modified except in writing by you and the
Company.
We are thrilled you are continuing as part of the leadership team at Eleven.
Please contact me or Barbara if you have any questions or need more information.
Sincerely,
/s/Abbie Celniker
Abbie Celniker, PhD
President and CEO


I accept the above terms of employment as stated:
/s/ John J. McCabe            August 31, 2015
John McCabe            Date

10
215 First Street, Suite 400, Cambridge, MA 02142        PHONE: 617-871-9911
FAX: 617-858-0911
ActiveUS 147585251v.4